ANSTEAD, Justice,
concurring in part and dissenting in part.
I would approve the petition. As to the ballot summary, I would hold that the provision in the summary expressly stating that the amendment “authorizes the commission to exercise executive and regulatory powers of the state pertaining to conservation of freshwater and marine aquatic life and wild animal life,” is adequate to inform the reader that the new commission, rather than the legislature, will exercise the regulatory powers of the state over marine life. Obviously, if the new commission is granted these powers then the legislature’s authority will be limited by this express grant of authority in the constitution. In my view that is the plain meaning of the words used in the summary, and, considering the seventy-five word limitation on the summary, it would be difficult to improve upon this direct and plain statement of the powers to be vested in the new commission.
KOGAN, C.J., and SHAW, J., concur.